1 Reported in 265 N.W. 302.
The defendants were found guilty of disorderly conduct in violation of the same city ordinance of Minneapolis involved in the case of State v. Zanker, 179 Minn. 355, 229 N.W. 311. Though not employes of the Flour City Ornamental Iron Company, against which a strike had been declared, the defendants were engaged in picketing the residence of A.C. Gustafson, foreman of that company. One of the banners carried was inscribed, "A scab lives here," another, "We want a living wage." Neighbors gathered to witness the picketing, and the wife of Gustafson protested against it and turned a hose on the picketeers. The police were summoned and arrested the defendants as they were getting away in the car which brought them. Defendant Christopherson drove the car and waited for the other defendants while they engaged in the picketing and drove them away. *Page 482 
The case is controlled by State v. Zanker, 179 Minn. 355,229 N.W. 311. The conduct of the defendants in carrying the banner back and forth in front of Gustafson's house with the opprobrious charge that a scab lived there was calculated to cause and did cause a breach of the peace. This, as said in the Zanker case, is the primary element of disorderly conduct. This court said in that case [179 Minn. 357]:
"Conduct is disorderly in the ordinary sense when it is of such nature as to affect the peace and quiet of persons who may witness the same and who may be disturbed or provoked to resentment thereby."
As in the Zanker case, no question is here involved of the right of the strikers to be free from injunction. Nor is there any question relating to industrial conflicts between capital and labor. Defendants were endeavoring to carry into the home and domestic life of Gustafson an industrial controversy which should have been left elsewhere. This is no doubt the kind of picketing which led England to prohibit it. 19 Halsbury's Comp. St. of Eng. p. 746 (Trade Disputes  Trade Unions Act, 1927).
Judgment affirmed. *Page 483